UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6454



JAMES ARTHUR BRAXTON,

                                                Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director       of   the   Virginia
Department of Corrections,

                                                 Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (CA-04-406-2)


Submitted:   August 18, 2005                  Decided:   August 24, 2005


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Arthur Braxton, Appellant Pro Se. Mark Ralph Davis, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              James Arthur Braxton, a state prisoner, seeks to appeal

the district court’s order dismissing his petition filed under 28

U.S.C. § 2254 (2000).         The district court referred this case to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).                 The

magistrate judge recommended that relief be denied and advised

Braxton     that   failure      to    file    timely     objections     to    this

recommendation would result in waiver of appellate review of a

district court order based upon the recommendation.               Despite this

warning, and an extension by the magistrate judge of the time in

which to do so, Braxton failed to timely file objections to the

magistrate judge’s recommendation.

              The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.                    See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).            Braxton has waived appellate

review by failing to file timely objections after receiving proper

notice.     Accordingly, we deny a certificate of appealability and

dismiss the appeal.          We dispense with oral argument because the

facts   and    legal   contentions     are    adequately    presented    in   the

materials     before   the    court    and    argument    would   not   aid    the

decisional process.



                                      - 2 -
        DISMISSED




- 3 -